Title: To Thomas Jefferson from Thomas Law, 4 February 1806
From: Law, Thomas
To: Jefferson, Thomas


                        
                            
                                4 February 1806
                            
                        
                        Mr Law presents his respectful Compts to Mr Jefferson with the 2nd & 3rd Volumes of Marmontels
                            Memoirs—
                        Mr Law has been reading the Laws of Maryland & Virginia respecting the Potowmac and much fears that
                            Maryland would not agree to a Canal above the falls which would injure the Potowmac Company, but as George Town is hostile
                            to Alexandria & commands I believe, the Majority of votes; it would perhaps consent to the proposed Canal for George
                            Town & the City though divided by prejudices & local interests, ought to have in reality but one object, & ought to
                            cooperate unanimously to promote this Citys prosperity. 
                    